PER CURIAM.
The City of Tallahassee appeals a final judgment which denied the City’s claims for a declaratory judgment and equitable relief concerning renewal of a lease with appellee, Gary E. Winchester, as personal representative of the Estate of Louis E. Winchester, deceased. In the order on appeal, the trial court reserved jurisdiction “with respect to issuing a final judgment on Defendant’s counterclaims.” As a result, sua sponte, we issued an order to show cause why this appeal should not be dismissed. Having considered the appellant’s response to the order to show cause, and finding the counterclaims and the City’s claims arise from a common set of facts, the appeal is hereby dismissed for lack of jurisdiction. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974).
DISMISSED.
ERVIN, DAVIS and VAN NORTWICK, JJ„ concur.